DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is noted that claims 1-8 include recitation of “moving the nozzle and the liquid catch plate concurrently” as in claim 1 and “a drive unit capable of synchronously moving the nozzle and the liquid catch plate” are discussed in the disclosure but it is not indicated how such functions are accomplished.  Further, there is no “control unit” found either.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 3-8, each instance of “the tube” lack clear antecedent basis such as on line 4 of claim 3 or lines 6 and 9 of claim 5, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Funayoshi-US 2009/0009733.  As to claim 1, as best understood, Funayoshi discloses an exposure apparatus to project light on to a wafer substrate (40) and method by use of a nozzle (80) for substrate analysis which discharges analysis liquid (immersion liquid 60) from a tip of the nozzle, and scans a surface of the substrate with the liquid and then sucks the analysis liquid (since the wall53a is hydrophilic and the contact angle of the liquid 60 with respect to surface 53b is the same, the liquid 60 flows both along the surface 53b and the gap 57a.  Further, arranging, opposite the nozzle tip, a liquid catch plate (immersion liquid retaining plate 53 arranged opposite to nozzles 80) that catches the discharged liquid from the tip between the nozzle tip and plate to retain the analysis liquid, positioning the substrate so that the end part (near 57a) can be inserted between the nozzle tip and the liquid catch plate (fig. 3) , bringing the end part of the substrate into contact with the analysis liquid (60) retained between the nozzle tip (80) and the liquid catch plate (53), see fig. 3, and moving the nozzle (movable nozzle par[28], and the liquid catch plate (53) is moved with wafer stage (50) driven by chuck (59), see par[40-54] and figs. 1-6.  It is noted that Funayoshi lacks a teaching for moving the nozzle and the catch plate “concurrently” along a periphery of the substrate. However, it appears that the wafer is moved by wafer stage 50 and further it is indicated that the immersion liquid supplying mechanism 80 is constituted by a plurality of nozzles or a movable nozzle so that it can conform to the moving direction of the wafer 40, see par[28].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the nozzle and liquid catch plate could be .  
Claim 4 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Funayoshi as applied to claims 1 and 2 above and further in view of JP-156338 (Ichinose et al) as .  As to claims 4 and 8, Funayoshi et al lack specifics of the nozzle as being a dual concentric tube with an outer tube arranged around the nozzle.  In a related prior art device, Ichinose et al disclose a nozzle for substrate analysis that has an outer tube 20 with exhausting means which is arranged on an outer periphery of a nozzle 10 which discharges and sucks analysis liquid D, see Abstract translation and figures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a double nozzle as disclosed by Ichinose et al into the device of Funayoshi et al in order to be able to reliably apply analysis liquid without loss of the liquid, see Abstract translation.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Funayoshi in view of JP-156338 (Ichinose et al).  As to claim 6, as best understood, Funayoshi discloses a substrate analyzer including nozzle (80) for substrate (wafer 40) analysis which discharges an analysis liquid (immersion liquid 60), scans a substrate surface with a discharged analysis liquid (60) and sucks the liquid (immersion liquid supply/recovery line (as in fig. 6) comprising a nozzle and liquid catch plate (immersion liquid retaining plate 53) arranged opposite the nozzle tip (fig. 1) and a drive unit (movable nozzle of par[28] and movable stage 50), see figs. 1-6 and par[26] et seq.  Further, it is noted that Funayoshi  lacks a teaching for a dual concentric tube nozzle as movable nozzle to conform to the direction of movement of the wafer on the wafer stage 50 which includes the plate 53.  
Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indicated allowability of the claims is that the prior art fails to teach or suggest a substrate analyzer comprising a nozzle for substrate analysis  including a nozzle…which is constituted by a triple concentric tube that includes a tube which the analysis liquid is discharged and sucked; a first outer tube…a second outer tube…wherein the nozzle includes a first exhaust unit…and a second exhaust unit…along with a liquid catch plate control unit…a liquid catch plate and a drive unit…synchronously moving the nozzle and the liquid catch plate relative to the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861                 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861